Title: To George Washington from Nathaniel Coit Allen, 11 May 1782
From: Allen, Nathaniel Coit
To: Washington, George


                        
                            Sir,
                            New Hampshire Hutts May 11. 82
                        
                        It is with the greatest reluctance that I now apply to your Excellency on a Matter which has given you much
                            trouble, nothing but real injury would have urged me to this application—On the 1st of April 1781. was commanded to Boston
                            where continued ’til last March when join’d the 10th Massachusetts Regiment found Mr Cary Rank’d as Capt. Lieut. of the
                            late Colonel Marshall’s Regiment and myself as the next Lieut.
                        I came into Service the 1st of January 1777 as Paymaster to Colonel Marshall’s Regiment and agreeable to
                            Resolve of Congress of Novemr 76 was intitled to the Rank of a Lieut—Mr Cary came out in the same Regiment as Serjeant was
                            Promoted to an Ensign the 10th of Augt following—when the Commissions came in 1779 Mr Cary’s came as Lieut. and antecedent
                            to mine Major Winslow who then commanded the Regiment declared it was a mistake and Should be rectified—was absent when
                            the last Board Sat to Settle the Rank of the Massets line therefore had not an opportunity to give in my pretensions.
                        have applied to Genl Paterson—President of the Board who informs me that they have completed the business
                            and that all the Papers are refured to your Excellency’s decision. was Sensible of the mistake but could make no
                            alteration without your Excellency’s direction—It is so grose an injury that it Sensibly affects my honor as well as Rank.
                        Therefore Pray your Excellency’s interposition and to direct such Measures as you in your wisdom may think
                            proper. Am with all respect Your Excellency’s Obedient Servt

                        
                            N.C. Allen Lieut.
                            & Paymaster 10th
                            Massts Regt
                        
                    